


110 HR 6235 IH: All-American Flag

U.S. House of Representatives
2008-06-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6235
		IN THE HOUSE OF REPRESENTATIVES
		
			June 11, 2008
			Mr. Braley of Iowa
			 introduced the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		A BILL
		To require the purchase of domestically made flags of the
		  United States of America for use by the Federal Government.
	
	
		1.Short titleThis Act may be cited as the
			 All-American Flag
			 Act.
		2.Requirement for
			 purchase of domestically made United States flags for use by Federal
			 GovernmentOnly such flags of
			 the United States of America, regardless of size, that are 100 percent
			 manufactured in the United States, from articles, materials, or supplies 100
			 percent of which are grown, produced, or manufactured in the United States, may
			 be acquired for use by the Federal Government.
		3.Effective
			 dateSection 2 shall apply to
			 purchases of flags made on or after 180 days after the date of the enactment of
			 this Act.
		
